Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 1 of 18             PageID #: 564




                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAI‘I


   DAVID LUKELA KAWELO, SR.,                    Case No. 19-cv-00598-DKW-WRP
   and ROCHELLE NOHEA KAWELO,
                                                ORDER (1) GRANTING
                Plaintiffs,                     DEFENDANTS’ MOTIONS TO
                                                DISMISS, AND (2) DISMISSING
         vs.                                    CASE WITHOUT LEAVE TO
                                                AMEND
   JP MORGAN CHASE BANK, et al.,

                Defendants.


         Plaintiffs David Lukela Kawelo, Sr. and Rochelle Nohea Kawelo

   (collectively, “the Kawelos” or “Plaintiffs”) seek, among other things, to quiet title

   to real property in Waianae, Oahu, Hawaii. In two motions to dismiss, various

   Defendants argue that this case should be dismissed as barred by the

   Rooker-Feldman doctrine, res judicata, and applicable statutes of limitation. The

   Court agrees. In addition, as more fully set forth below, because the record reflects

   that any amendment of the Complaint would be futile, dismissal is without leave to

   amend.

                              PROCEDURAL BACKGROUND

         On November 1, 2019, Plaintiffs filed a Complaint against Defendants

   JPMorgan Chase Bank, N.A. (JPMC), Chase Home Finance (CHF), Mortgage

   Electronic Registration Systems (MERS), Zachary K. Kondo, Aldridge Pite LLP
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 2 of 18                     PageID #: 565




   (AP), and Cui Mei Ho. 1 Dkt. No. 1. In their Complaint, the Kawelos set forth the

   following claims: (1) “wrongful sale of subject property”; (2) fraud; (3) unfair or

   deceptive acts or practices; (4) fraud; (5) breach of contract and failure to act in good

   faith; 2 (6) unjust enrichment; (7) mistake; (8) “Hawaii Bureau of Conveyance

   Regulations Violations”; (9) “improper restrictions resulting from securitization

   leaves note and mortgage unenforceable”; (10) “wrongful conversion of note –

   violation of the securitization agreement”; (11) breach of contract; and (12) quiet

   title.

            On May 21, 2020, although Plaintiffs had failed to show good cause for an

   extension of time to serve the Complaint on Defendants, the Court nonetheless

   extended the time to serve until June 4, 2020. Dkt. No. 10. On June 3, 2020,

   Plaintiffs filed various executed summonses, which purported to serve JPMC, CHF,

   AP, Kondo, and Ho. See Dkt. Nos. 11-14. As a result, on June 9, 2020, the Court

   did not, at that time, dismiss this case against those defendants. Dkt. No. 15 at 2.

   However, because no summons had been returned executed with respect to MERS,

   the Court dismissed that defendant for failure to serve. Id.




   1Collectively,  the above-named defendants are referred to herein as “Defendants.”
   2Inthe Complaint, both the fourth and fifth claims are designated as “Count V[.]” Dkt. No. 1 at
   45-46. Herein, the Court refers to the former of those claims, sounding in “Fraud,” as Claim 4,
   and the latter, for breach of contract, as Claim 5.
                                                  2
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 3 of 18                     PageID #: 566




            On June 22, 2020, AP and Kondo filed a motion to dismiss, arguing that the

   Complaint should be dismissed on the grounds of res judicata, the Rooker-Feldman

   doctrine, 3 failure to state a claim, and timeliness. Dkt. No. 17. On June 26, 2020,

   JPMC, CHF, and MERS filed a separate motion to dismiss, arguing that the

   Complaint should be dismissed due to res judicata, collateral estoppel, untimeliness,

   and failure to state a claim. Dkt. No. 22. 4 Thereafter, the Court scheduled a

   hearing on both motions to dismiss for July 31, 2020. Dkt. Nos. 18, 25. As a

   result, pursuant to Local Rule 7.2, a response to both motions was due on or before

   July 10, 2020. No response was timely filed, however.

            Instead, on July 28, 2020, almost three weeks after the pertinent deadline and

   after the vacatur of the hearing on the motions to dismiss, Plaintiffs filed two

   documents. The first is a purported response in opposition to the motions to

   dismiss. Dkt. No. 29. The second is a very belated attempt to “set aside” the

   dismissal of MERS. Dkt. No. 30.

            This Order now follows.




   3Dist.of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co.,
   263 U.S. 413 (1923).
   4Subsequently, counsel withdrew the motion to dismiss on behalf of MERS in light of this Court’s

   order dismissing MERS for failure to serve. Dkt. No. 26.
                                                  3
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 4 of 18              PageID #: 567




                               STANDARD OF REVIEW

   I.    Federal Rule of Civil Procedure 12(b)(1)

         Defendants argue that the Rooker-Feldman doctrine prevents the Kawelos

   from bringing their claims. “The Rooker-Feldman doctrine recognizes that federal

   district courts generally lack subject matter jurisdiction to review state court

   judgments.” Fontana Empire Ctr., LLC v. City of Fontana, 307 F.3d 987, 992 (9th

   Cir. 2002) (citing Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462

   (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923)). A challenge to the Court’s

   subject matter jurisdiction is brought under Federal Rule of Civil Procedure

   12(b)(1). See Fed.R.Civ.P. 12(b)(1) (concerning lack of subject matter

   jurisdiction); see also Murray v. Dep’t of Consumer & Bus. Services, 2010 WL

   3604657, at *9 n.4 (D.Or. Aug. 12, 2010) (applying Rule 12(b)(1) principles to a

   Rooker-Feldman argument).

         When presented with an argument under Rule 12(b)(1), “the district court is

   ordinarily free to hear evidence regarding jurisdiction and to rule on that issue prior

   to trial, resolving factual disputes where necessary.” Augustine v. United States,

   704 F.2d 1074, 1077 (9th Cir. 1983). Where the court considers evidence outside

   the pleadings for this purpose, “[n]o presumptive truthfulness attaches to plaintiff’s




                                              4
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 5 of 18               PageID #: 568




   allegations, and the existence of disputed material facts will not preclude the trial

   court from evaluating for itself the merits of jurisdictional claims.” Id.

   II.    Federal Rule of Civil Procedure 12(b)(6)

          Rule 12(b)(6) authorizes the Court to dismiss a complaint that fails “to state a

   claim upon which relief can be granted.” Rule 12(b)(6) is read in conjunction with

   Rule 8(a), which requires “a short and plain statement of the claim showing that the

   pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Pursuant to Ashcroft v. Iqbal,

   “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

   accepted as true, to ‘state a claim to relief that is plausible on its face.’” 556 U.S.

   662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

   court “must accept the factual allegations of the complaint as true and construe them

   in the light most favorable to the plaintiff.” Interpipe Contracting, Inc. v. Becerra,

   898 F.3d 879, 886-887 (9th Cir. 2018) (quotation omitted).

   III.   Pro Se Status

          Because the Kawelos are proceeding pro se, the Court liberally construes the

   Complaint. Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987). However, the

   Court cannot act as counsel for a pro se litigant or supply the essential elements of a

   claim. Pliler v. Ford, 542 U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of

   Alaska, 673 F.2d 266, 268 (9th Cir. 1982). In addition, even pro se litigants must

                                              5
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 6 of 18               PageID #: 569




   follow this Court’s Local Rules and the Federal Rules of Civil Procedure. King v.

   Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987), overruled on other grounds by Lacey v.

   Maricopa Cty., 693 F.3d 896, 925, 928 (9th Cir. 2012).

            “Unless it is absolutely clear that no amendment can cure the defect . . . a pro

   se litigant is entitled to notice of the complaint’s deficiencies and an opportunity to

   amend prior to dismissal of the action.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248

   (9th Cir. 1995). A court, however, may deny leave to amend where, inter alia,

   further amendment would be futile. E.g., Gardner v. Martino, 563 F.3d 981, 990

   (9th Cir. 2009); Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir.

   2008).

                                        DISCUSSION

            Because the Rooker-Feldman doctrine has been raised in this case, and

   because it is jurisdictional, the Court addresses that issue first. The Court then

   addresses any claims that are not barred by Rooker-Feldman.

   I.       Rooker-Feldman

         The Ninth Circuit Court of Appeals has described the Rooker-Feldman

   doctrine as follows:

         Rooker-Feldman is a powerful doctrine that prevents federal courts
         from second-guessing state court decisions by barring the lower federal
         courts from hearing de facto appeals from state-court judgments: If
         claims raised in the federal court action are ‘inextricably intertwined’
                                                6
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 7 of 18             PageID #: 570




         with the state court’s decision such that the adjudication of the federal
         claims would undercut the state ruling or require the district court to
         interpret the application of state laws or procedural rules, then the
         federal complaint must be dismissed for lack of subject matter
         jurisdiction.

   Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003). “Essentially, the

   doctrine bars state-court losers complaining of injuries caused by state-court

   judgments rendered before the district court proceedings commenced from asking

   district courts to review and reject those judgments.” Henrichs v. Valley View Dev.,

   474 F.3d 609, 613 (9th Cir. 2007) (quotation omitted). However, “[p]reclusion, not

   Rooker-Feldman, applies when a federal plaintiff complains of an injury that was

   not caused by the state court, but which the state court has previously failed to

   rectify.” Id. at 614 (quotation and internal quotation omitted).

         Here, attached to the motions to dismiss are various documents from a case

   before the First Circuit Court of the State of Hawai‘i and a related appeal to the

   Intermediate Court of Appeals (ICA). Because these documents concern the

   property at issue in this case, because they are from judicial proceedings in the State

   of Hawai‘i, and because there has been no dispute that the documents are from a

   relevant State case, the Court takes judicial notice of the pertinent documents from

   the First Circuit Court and the ICA (Dkt. Nos. 22-3, 22-5, 22-8). See U.S. ex rel.

   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.

                                             7
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 8 of 18                           PageID #: 571




   1992) (explaining that a court “may take notice of proceedings in other courts, both

   within and without the federal judicial system, if those proceedings have a direct

   relation to matters at issue.”) (quotation omitted). 5

          The case before the First Circuit Court is JPMorgan Chase Bank, N.A. v.

   David Lukela Kawelo, Sr., et al., Civil No. 12-1-1632-06, and the related appeal is

   JPMorgan Chase Bank, N.A. v. David Lukela Kawelo, Sr., et al., No.

   CAAP-XX-XXXXXXX. In July 2013, in those proceedings, the First Circuit Court

   found that JPMC was the current holder of a note and mortgage on the subject

   property, 6 the mortgage was a valid first lien against the same, and JPMC was

   entitled to foreclose on the mortgage and sell the property after the Kawelos failed to

   cure a default. Dkt. No. 22-3 at 3-4. Further, in October 2018, the First Circuit

   Court confirmed the sale of the property to Cui Mei Ho and, from the date of closing,

   “forever barred and foreclosed” the Kawelos from any interest in the property. Dkt.

   No. 22-5 at 4-5. On June 21, 2019, the ICA affirmed the confirmation of sale to Ho.

   In doing so, the ICA rejected the Kawelos’ claims that JPMC lacked standing to




   5Although  not attached to the motions to dismiss, the Court also takes judicial notice of Plaintiffs’
   Opening Brief and Reply Brief filed with the ICA, which are attached to this Order, respectively,
   as Exhibits 1 and 2.
   6The record reflects, and the parties agree, that the subject property is located at 86-906 Ihuku

   Street, Waianae, HI 96792. Dkt. No. 22-3 at ¶ 2; Dkt. No. 1 at ¶ 49; Dkt. No. 17 at 3; Dkt. No. 22
   at 2.
                                                     8
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 9 of 18               PageID #: 572




   foreclose on the property and that the foreclosure action was premature. Dkt. No.

   22-8 at 5-6.

         In this light, in all but two possible respects, the causes of action asserted in

   the Complaint either ask this Court to overturn judgments of the Hawai‘i state courts

   or are inextricably intertwined with such judgments. First, the Rooker-Feldman bar

   is of noticeable applicability with respect to those claims that directly ask this Court

   to vacate or cancel orders entered in the above-mentioned state court proceeding

   between the Kawelos and JPMC. For example, Plaintiffs ask this Court to declare

   the foreclosure of their property wrongful, cancel trustee deeds entered in the state

   court proceeding, and vacate the foreclosure sale. Dkt. No. 1 at 58. The claims

   that seek this relief–specifically, Claim 1 (“Wrongful Sale of Subject Property”),

   Claim 8 (“Hawaii Bureau of Conveyance Regulations Violations”), Claim 9

   (“Improper Restrictions Resulting from Securitization Leaves Note and Mortgage

   Unenforceable”), Claim 10 (“Wrongful Conversion of Note – Violation of the

   Securitization Agreement”), and Claim 12 (“Quiet Title”)–are, thus, barred under

   Rooker-Feldman.

         Second, additional claims in the Complaint are barred under Rooker-Feldman

   because they are inextricably intertwined with the decisions in the state proceedings

   because adjudication of those claims would undercut rulings of the state courts. In

                                              9
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 10 of 18                     PageID #:
                                   573



  Claims 2 and 4, both of which rely on “Fraud[,]” Plaintiffs allege that JPMC

  fraudulently misrepresented that they were “financially qualified” to make the

  payments on their loan, and that they would receive “all relevant documents” after

  executing the note. Plaintiffs also allege that the terms of their loan were

  concealed. Dkt. No. 1 at ¶¶ 89, 92, 106-107. Favorable adjudication of these

  claims, however, would undercut the First Circuit Court’s finding that the mortgage

  was a valid first lien against the subject property and are, thus, inextricably

  intertwined with the same for purposes of Rooker-Feldman. 7

         In Claims 5 and 11, both of which rely on “Breach of Contract[,]” Plaintiffs

  allege that JPMC failed to provide mandatory disclosures with respect to their loan,

  did not obtain their written approval of the loan, failed to provide a loan

  modification or relief, and engaged in an “erroneous assignment” of the loan. Id. at

  ¶¶ 115, 150-151. Favorable adjudication of these claims too would undercut

  various findings from the First Circuit Court and the ICA, including the First Circuit

  Court’s findings that JPMC was the current holder of the note and mortgage after an

  assignment, the mortgage was a valid first lien on the property, and the note was




  7For the same reasons, Claim 7, which states that “[i]f the above mentioned wrongful acts…were
  not fraudulent misrepresentations,” they would at least be “mistakes,” is also barred under
  Rooker-Feldman.
                                               10
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 11 of 18                          PageID #:
                                   574



  duly executed by the Kawelos, as well as the ICA’s conclusion that Plaintiffs’ claims

  concerning loan modification and standing were barred by res judicata. 8

         The only remaining claims are Claim 3 and Claim 6. Claim 3 alleges various

  unfair or deceptive acts or practices under Hawai‘i Revised Statutes Sections 480-2

  and 481A-3. The only ground upon which JPMC moves to dismiss this claim is the

  statute of limitations. Dkt. No. 22-1 at 16-17. While AP and Kondo appear to

  assert a blanket Rooker-Feldman defense as to all claims, see Dkt. No. 17 at 13-14,

  no explanation is made why this claim (or Claim 6) are barred by the doctrine.

  With respect to Claim 3, based upon the Court’s review of the record at this stage in

  the proceedings, resolution of this claim may not necessarily undercut any findings

  made by the First Circuit Court or the ICA, at least to the extent the Kawelos seek

  statutory penalties for any alleged violation of the relevant statutory provisions.

  See Dkt. No. 1 at ¶ 103. 9



  8The  Court notes that review of Plaintiffs’ briefs filed with the ICA reflect that they extensively
  argued issues concerning the modification of their loan and the allegedly deficient assignment of
  the note and mortgage to JPMC. See Exh. 1 at 5-7, 10-11, 14-15; Exh. 2 at 4-5, 12-13. Thus, to
  the extent the foregoing claims may not be considered “inextricably intertwined” with rulings of
  the First Circuit Court or the ICA, they would still be barred under Rooker-Feldman because the
  state courts have considered and rejected Plaintiffs’ claims. See Reusser v. Wachovia Bank, N.A.,
  525 F.3d 855, 859-860 (9th Cir. 2008) (concluding that claims alleging an illegal act by the
  adverse party were barred under Rooker-Feldman because the claims were “separately litigated
  before and rejected” by the state court).
  9However, to the extent the Kawelos seek to void the mortgage or note, see Dkt. No. 1 at ¶ 102, that

  would be barred by Rooker-Feldman, in light of the First Circuit’s findings that the mortgage was
  a valid first lien against the property and JPMC was entitled to foreclose on the mortgage.
                                                  11
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 12 of 18                            PageID #:
                                   575



         As for Claim 6, Plaintiffs allege that JPMC has been unjustly enriched by

  using, among other things, their identities and credit scores to charge “a higher

  interest rate, higher fees, rebates, kickbacks, profits and gains from any resale of

  mortgages and notes….” Dkt. No. 1 at ¶ 120. Again, based upon the Court’s

  review of the record at this stage of proceedings, that issue does not appear to be

  related to any ruling in the state court proceeding, and, thus, for present purposes, it

  would not undercut the same. 10

         Therefore, because Claims 3 and 6 may not be barred by the Rooker-Feldman

  doctrine, the Court turns to Defendants’ other defenses.

 II.     Statute of Limitations

         Defendants also move to dismiss Plaintiffs’ claims on the ground that they are

  barred by applicable statutes of limitation.

         As discussed, Claim 3 concerns unfair or deceptive practices under Sections

  480-2 and 481A-3. The statute of limitations for actions under those provisions is

  four years. Haw. Rev. Stat. § 480-24; Flynn v. Marriott Ownership Resorts, Inc.,

  165 F. Supp. 3d 955, 964 (D. Haw. 2016) (determining that claims under Section

  10In its motion to dismiss, although JPMC does not rely upon Rooker-Feldman, it does argue that
  Claim 6 is barred by res judicata because the state courts determined that it had the right to enforce
  the note and mortgage. Dkt. No. 22-1 at 18-19. The Court, however, reads the Complaint
  differently than JPMC. Rather than alleging that JPMC was “unjustly enriched by a
  judicially-determined foreclosure[,]” id. at 19, the Complaint appears to allege that JPMC was
  unjustly enriched by using Plaintiffs’ personal information to obtain some form of monetary
  benefit.
                                                   12
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 13 of 18             PageID #:
                                   576



  480-2 and Section 481A-3 are subject to the four-year statute of limitations in

  Section 480-24). In addition, courts in this District have determined that Section

  480-24’s “statute of limitations period starts to run upon the occurrence of the

  defendant’s alleged violation.” Lowther v. U.S. Bank N.A., 971 F. Supp. 989, 1008

  (D. Haw. 2013) (brackets omitted). Here, the allegations underlying Claim 3 all

  appear to concern the origination of the loan the Kawelos received to purchase the

  subject property, something which is alleged to have occurred in May 2008. Dkt.

  No. 1 at ¶¶ 56, 97. The Complaint, however, was filed in November 2019,

  considerably more than four years after May 2008. Nonetheless, courts in this

  District have also determined that the four-year statute of limitations “may be tolled

  based on the equitable tolling doctrine of fraudulent concealment.” Lowther, 971

  F. Supp. 3d at 1010 (quotation omitted). In the Complaint, although alleged with

  respect to a different claim, Plaintiffs appear to allege some form of “concealment”

  that they argue should warrant “equitable tolling of the statute of limitations….”

  Dkt. No. 1 at ¶ 92. Even here, however, Plaintiffs confirm that they “learned” of the

  alleged concealment no later than January 2013. Id. Accepting all this as true,

  January 2013 is still more than four years before November 2019. Therefore,

  Claim Three is barred by the applicable statute of limitations.




                                           13
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 14 of 18               PageID #:
                                   577



        As for Claim 6, as discussed, it concerns unjust enrichment. In Hawai‘i,

  claims of unjust enrichment are subject to a six-year statute of limitations pursuant

  to Hawai‘i Revised Statutes Section 657-1. Honolulu Acad. of Arts v. Greene, 2016

  WL 4522667, at *6 (D. Haw. Aug. 29, 2016). Here, although it is not precisely

  clear when the alleged acts underlying this claim took place, at the very least, it

  appears that they took place before the initiation of the state court proceeding

  between the Kawelos and JPMC. See Dkt. No. 1 at ¶ 120. In the Complaint, it is

  alleged that proceeding began in June 2012. See id. at ¶ 54; Dkt. No. 22-1 at 1.

  That date is more than six years before the start of this lawsuit. In addition, in light

  of the discussion above, this claim is not saved by the operation of the sole alleged

  basis for equitable tolling. Therefore, this claim is also barred by the applicable

  statute of limitations.

 III.   Plaintiffs’ July 28, 2020 Filings

        A.     The Late-Filed Response

        Plaintiffs’ response, although almost three weeks late, adds nothing to the

  foregoing discussion of their claims. For the most part, the response appears to

  constitute regurgitations of newspaper articles concerning alleged misdeeds of

  JPMC, while having no specific relationship to this case. See generally Dkt. No. 29

  at 4-10. The only relevant statement of note in the response is Plaintiffs’ bald

                                            14
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 15 of 18                PageID #:
                                   578



  assertion that their claims are “not barred by the statute of limitations nor are they

  barred by the doctrines of Rooker-Feldman, res judicata and collateral estoppel….”

  Id. at 11-12. Given that this statement has no explanation of why those defenses do

  not apply here, it is obviously of little help to Plaintiffs’ cause. Therefore, the Court

  does not find that anything in the late-filed response affects the analysis herein.

        B.     The Motion to Set Aside Dismissal

        In the motion to set aside dismissal, Dkt. No. 30, Plaintiffs asks this Court to

  set aside the dismissal of MERS for failure to timely serve the Complaint.

  Plaintiffs assert that they have contacted a process server to serve MERS, and appear

  to contend that they are attempting to serve MERS by certified mail. Plaintiffs ask

  for an unspecified extension of time to serve MERS. Alternatively, Plaintiffs

  appear to ask for a directive from this Court instructing counsel to accept service for

  MERS.

        For the following reasons, the motion to set aside dismissal, Dkt. No. 30, is

  DENIED. First, although Plaintiffs previously failed to show good cause for an

  extension of time to serve MERS, see Dkt. No. 10, the Court, largely because

  Plaintiffs are pro se, gave Plaintiffs additional time. Plaintiffs, however, failed to

  use that extra time productively insofar as service on MERS is concerned. In the

  motion to set aside dismissal, Plaintiffs, again, fail to provide any “good cause” for

                                             15
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 16 of 18               PageID #:
                                   579



  failing to serve MERS. Moreover, given that Plaintiffs have had nine months to

  serve MERS–far in excess of the 90 days permitted by Federal Rule of Civil

  Procedure 4(m)–and waited for nearly two months to ask for a further extension of

  time, the Court declines to exercise its discretion to further extend the time to serve.

  See Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007) (stating certain factors

  that may be considered in deciding whether to extend the time to serve under Rule

  4(m)). Second, Plaintiffs provide no authority for the proposition that counsel for

  MERS can be required to accept service of process on behalf of their client or that

  MERS has authorized its counsel to do so. See Fed.R.Civ.P. 4(e)(2)(C) (providing

  that service may be made by, among other things, delivering a copy of the summons

  and complaint “to an agent authorized by appointment or by law to receive service of

  process.”).

 IV.    No Leave to Amend

        As stated earlier, leave to amend should not be allowed when amendment

  would be futile. Here, amendment of all of Plaintiffs’ claims would be futile.

  First, in light of the documents from the proceeding before the First Circuit Court

  and the ICA, amendment of Claims 1-2, 4-5, and 7-12 would be futile because they

  are foreclosed by the Rooker-Feldman doctrine. Second, in light of the allegations

  in the Complaint, amendment cannot cure the claims that are time-barred, As

                                            16
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 17 of 18                     PageID #:
                                   580



  explained above, both claims are untimely brought under their applicable statutes of

  limitation. Moreover, as already alleged in the Complaint, equitable tolling cannot

  save those claims because Plaintiffs’ own allegations demonstrate that equitable

  tolling ended by January 2013, more than six years before the start of this case. As

  a result, the Court declines to allow Plaintiffs leave to amend. 11

  V.      Dismissal of Claims 1-2, 4-5, and 7-12 is Without Prejudice

          Because the Court has found a lack of subject matter jurisdiction over Claims

  1-2, 4-5, and 7-12 under the Rooker-Feldman doctrine, dismissal is without

  prejudice. See Freeman v. Oakland Unified Sch. Dist., 179 F.3d 846, 847 (9th Cir.

  1999) (“Dismissals for lack of jurisdiction should be without prejudice so that a

  plaintiff may reassert his claims in a competent court.”) (quotation and ellipsis

  omitted); Albrecht v. Demuniz, 315 F. App’x 654, 654 (9th Cir. 2009) (“Dismissals

  under the Rooker-Feldman doctrine and for lack of standing are dismissals for lack

  of subject matter jurisdiction, and thus should be without prejudice.”) (citations

  omitted).




  11The same logic applies equally to Defendant Cui Mei Ho. In other words, to the extent Claims
  1-2, 4-5, and 7-12 are asserted against Ho, those claims are barred by Rooker-Feldman and
  amendment would be futile. Further, to the extent Claims 3 and 6 are asserted against Ho, those
  claims are barred by the applicable statutes of limitation and amendment would be futile.
  Therefore, although Ho has not appeared in this case, the claims against Ho are also DISMISSED
  WITHOUT LEAVE TO AMEND.
                                                17
Case 1:19-cv-00598-DKW-WRP Document 32 Filed 08/03/20 Page 18 of 18                            PageID #:
                                   581



                                          CONCLUSION

         For the reasons set forth herein, AP and Kondo’s motion to dismiss, Dkt. No.

  17, and JPMC and CHF’s motion to dismiss, Dkt. No. 22, are GRANTED. The

  Complaint, Dkt. No. 1, is DISMISSED WITHOUT PREJUDICE with respect to

  Claims 1-2, 4-5, and 7-12, and WITH PREJUDICE as to Claims 3 and 6. Dismissal

  is WITHOUT LEAVE TO AMEND. 12

         The Kawelos motion to set aside dismissal, Dkt. No. 30, is DENIED.

         The Clerk is instructed to enter Judgment in favor of all Defendants pursuant

  to this Order and Dkt. No. 15.

         IT IS SO ORDERED.

         DATED: August 3, 2020 at Honolulu, Hawai‘i.




  12Because  the claims in this case are subject to dismissal without leave to amend for the reasons set
  forth herein, the Court declines to address the other arguments asserted by Defendants, such as AP
  and Kondo’s defense under Hungate v. Law Office of David B. Rosen, 391 P.3d 1 (Haw. 2017).
  See Dkt. No. 17 at 15-17.
                                                   18
